       Case 2:20-cv-02331-KJM-DB Document 4 Filed 02/08/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    HUEI J. DAI,                                      No. 2:20-cv-2331 DB
12                       Plaintiff,
13            v.                                        ORDER AND FINDINGS AND
                                                        RECOMMENDATIONS
14    UNITED STATES OF AMERICA, et al.,
15                       Defendants.
16

17           This action was initiated after plaintiff’s claims were severed from two other plaintiffs

18   also proceeding pro se. Plaintiffs’ claims arise from her fiancé and later husband’s pretrial

19   detainment at the Sacramento County Jail.

20           By order dated November 23, 2020, plaintiff was directed to file an amended complaint

21   and warned that failure to file an amended complaint would result in a recommendation that this

22   action be dismissed. (ECF No. 2.) Those thirty days have passed, and plaintiff has not filed an

23   amended complaint, requested additional time to file an amended complaint, or otherwise

24   responded to the court’s order. Therefore, the court will recommend that this action be dismissed

25   for failure to prosecute and failure to comply with court orders.

26           Accordingly, the Clerk of the Court is ORDERED to randomly assign this action to a

27   district judge.

28   ////
                                                        1
       Case 2:20-cv-02331-KJM-DB Document 4 Filed 02/08/21 Page 2 of 2


 1             IT IS HEREBY RECOMMENDED that this action be dismissed without prejudice. See

 2   Local Rule 110; Fed. R. Civ. P. 41(b).

 3             These findings and recommendations are submitted to the United States District Judge

 4   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within thirty days after

 5   being served with these findings and recommendations, plaintiff may file written objections with

 6   the court and serve a copy on all parties. Such a document should be captioned

 7   “Objections to Magistrate Judge’s Findings and Recommendations.” Plaintiff is advised that

 8   failure to file objections within the specified time may waive the right to appeal the District

 9   Court’s order. Martinez v. Ylst, 951 F.2d 1153 (9th Cir. 1991).

10   Dated: February 5, 2021

11

12

13

14

15

16

17

18

19

20
     DB:12
21   DB:1/Orders/Prisoner/Civil.Rights/dai0735.f&rs

22

23

24

25

26
27

28
                                                        2
